Citation Nr: 0332990	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the new and material evidence has been received to 
reopen the appellant's claim for revocation of the forfeiture 
declared against the appellant's late spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The appellant seeks VA benefits based 
on her husband's military service in the Philippines during 
World War II.  He died in November 1991.

The Board notes that, pursuant to her request, the appellant 
was scheduled for a Travel Board hearing at the RO in 
September 2003; however, she failed to report for that 
hearing.  As she has not provided cause for her failure to 
appear or requested another hearing, the appellant's hearing 
request is deemed withdrawn.  See 38 C.F.R. 20.704(d),(e) 
(2003). 


FINDINGS OF FACT

1.  The appellant did not submit a notice of disagreement 
within one year of an October 1992 notification of an October 
1992 determination finding that her late spouse's forfeiture, 
by reason of his having aided an enemy of the United States, 
had permanently barred her late spouse, his dependents and 
survivors form receiving any gratuitous benefits administered 
by VA.
 
2.  Since the October 1992 unappealed RO determination 
finding that the appellant's late spouse's forfeiture had 
permanently barred her late spouse, his dependents and 
survivors form receiving any gratuitous benefits administered 
by VA, evidence was not received which was not previously 
before agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

CONCLUSIONS OF LAW

1.  The October 1992 RO determination that the evidence of 
record established that the appellant's late spouse had 
permanently forfeited all VA rights, claims and benefits to 
which he might otherwise be entitled, permanently barring 
him, his dependents and survivors from receiving any 
gratuitous benefits administered by the VA, is final.  38 
U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the October 1992 RO 
determination, which was the last final denial with respect 
to the issue on appeal, is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 
C.F.R. § 3.156 (2001) (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  VA has recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2003)).  These new provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussion in the May 2001 letter from the RO stating that 
her deceased spouse permanently forfeited any VA benefits for 
him, his spouse, or his survivors, and subsequent discussion 
to the same effect in the December 2001 Statement of the 
Case, adequately informed her of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.  She was informed by the RO in May 
2001 that she needed to submit new and material evidence in 
support of her claim to reopen the claim, and that the 
evidence she had submitted was merely redundant and 
duplicative of what was in the claims file.  She was informed 
by letter in May 2001, and in the December 2001 Statement of 
the Case, that the evidence now showed that her husband was a 
member of the Japanese-controlled Bureau of Constabulary, and 
that this constituted assistance to the Japanese Imperial 
Government and in violation of Title 38, United Stated Code, 
Section 3504(a).  She was informed that her claim had no 
legal merit without new and material evidence.  Thus, she was 
notified and made aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The RO advised the appellant of her late husband's forfeiture 
of VA benefits based on his service in the Japanese 
Constabulary.  The appellant's late spouse was informed 
multiple times by VA of this fact during his lifetime, and, 
after his death, the appellant was informed of this fact on 
multiple occasions by VA as well, beginning in October 1992.  
Although it is difficult to conceive of evidence to rebut the 
appellant's husband's service in the Japanese Constabulary, 
particularly because he admitted to such service during his 
lifetime, the appellant was informed that this was the reason 
benefits were denied and that new and material evidence 
showing to the contrary could support her claim.  In this 
manner, she was made aware of the type of evidence (should 
any such evidence exist) that could support her claim.  
Beyond what was received from the service department many 
years ago, which led to the current forfeiture, there is no 
avenue of development known to VA to substantiate her claim.  
Thus, the appellant was informed of the basis for the denial 
of her claim and the type of evidence that would substantiate 
her claim, and that she would be responsible for providing 
any such evidence.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  She has submitted evidence that merely 
reiterates what is already documented in the claims file 
regarding the nature of the appellant's late spouse's 
service, and there is no indication that additional evidence 
exists. Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

While the RO did not refer to the explicit provisions of the 
VCAA when it adjudicated the case, for the reasons stated 
above, the Board has found that VA's duties under the VCAA 
have been fulfilled.  The Board also observes that the 
appellant has not indicated at any stage in this appeal that 
pertinent evidence regarding this matter exists that is not 
associated with the claims file.  During his lifetime, the 
appellant's spouse argued that he had no choice as to whether 
to serve in the Japanese Constabulary; however, the relevant 
facts are not in dispute, and the law, not the evidence, is 
dispositive of the outcome of this case.  The appellant's 
late spouse rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by the VA (38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2003)), 
and thereby forfeited all rights, claims, and benefits under 
all laws administered by VA.  As a matter of law, the 
appellant's late spouse had permanently forfeited all rights, 
claims, and benefits under all laws administered by VA, to 
include those for his dependents and survivors, and the 
appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the appellant that would warrant a remand, and the 
appellant's procedural rights have not been abridged. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  In this case, the RO rendered a 
decision in May 2001, within one year of the appellant's 
claim received in March 2001.  However, she was informed as 
recently as October 2003 that she had additional time to 
submit evidence, so that she clearly had more than one year 
to submit information and evidence in support of her claim.  
Further, for the reasons set forth above, at no time has the 
information or evidence identified or received raised a 
reasonable possibility that her claim could be substantiated, 
so that any technical defect in notice as to the period in 
which she could submit evidence constitutes at most non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to attempt 
to verify the appellant's deceased spouse's alleged period of 
active service and no other development is warranted because 
the law, and not the evidence, is dispositive in this case.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  

Background

On the appellant's spouse's processing affidavit dated 
January 25, 1946, he stated that he was a member of the 
Japanese-controlled Bureau of the Constabulary from March 6, 
1944, to November 4, 1944, and that he escaped on November 5, 
1944.  He also stated that when he reported to the 
[Philippine] guerillas, he was made a prisoner and was under 
observation from November 6, 1944, to December 4, 1944.  He 
was given a conditional release from the guerillas from 
December 5, 1944, to May 24, 1945.

A June 1973 record from the service department indicates that 
the appellant served in the Japanese-controlled Bureau of the 
Constabulary.  The service department indicated that the 
appellant's spouse had alleged Philippine guerilla service, 
but that this was not supported.  The service department 
further determined that the appellant's spouse was confined 
by the Philippine guerillas from November 1944 to December 
1944.  

Based on a finding that the appellant's spouse's service in 
the Japanese-controlled Bureau of the Constabulary 
constituted aiding an enemy of the United States, in June 
1976 the appellant's late spouse was informed by a VA letter 
that he had forfeited all rights, claims and benefits under 
laws administered by VA.  The appellant's late spouse was 
denied VA benefits on this same basis on subsequent occasions 
as well, to include in December 1990 and February 1991.  He 
died in November 1991.

In October 1992, the RO informed the appellant by letter that 
the evidence of record established that her spouse had 
forfeited all VA rights, claims and benefits to which he, his 
dependents and survivors, would otherwise be entitled, 
because he aided an enemy of the United States in violation 
of Section 6104(a), Title 38, United States Code.  She was 
informed that the forfeiture was a permanent bar to her 
deceased spouse, his dependents and survivors from receiving 
any gratuitous benefits administered by VA.  

In subsequent months and years, the appellant wrote several 
times inquiring about the status of her claim and asking 
about claims for benefits based on her husband's service.  
However, she did not express disagreement with the October 
1992 RO determination, and the RO did not formally 
readjudicate the issue of revocation of the forfeiture with 
issuance of appellate rights until the May 2001 decision on 
appeal in this case.

Received since October 1992 are several documents already 
associated with the claims file prior to the October 1992 RO 
determination.  These include letters from the appellant's 
spouse to VA during his lifetime, and several service 
documents from the Philippine Army of the Commonwealth of the 
Philippines.  There is some documentation that is new in the 
strictest sense of the word, such as a May 2000 certification 
of the marriage of the appellant and her now-deceased spouse, 
and an August 2000 certification from the Armed Forces of the 
Philippines pertaining to the appellant's spouse's Philippine 
service, but these documents are purely redundant, in every 
sense, of information that was already associated with the 
claims file as of the October 1992 determination that the 
appellant was not entitled to VA benefits because of her late 
spouse's forfeiture of benefits due to his service with the 
Japanese Constabulary.  The appellant has also contended that 
her late spouse had no choice but to join the Japanese-
controlled Bureau of Constabulary, and that his service taken 
in this context was meritorious.

Analysis

Under the laws administered by the VA a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a) (2003).

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 6104(a) 
(West 2002).

In the case of any forfeiture under this section there shall 
be no authority after September 1, 1959, to make an award to 
any person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).

The effect of forfeiture after a veteran's death is that no 
award of gratuitous benefits may be made to any person based 
on any period of service commencing before the date of 
commission of the offense, which resulted in the forfeiture.  
38 C.F.R. § 3.904(b).

With regard to service commencing and concluding after that 
date, conditional discharges (e.g., those undertaken for 
purposes of reenlistment) do not divide an otherwise 
consecutive period of service into two or more separate 
service periods. 38 C.F.R. § 3.13.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the appellant did not file a notice of 
disagreement within one year of an October 1992 letter 
notifying her of the unfavorable October 1992 RO rating 
determination finding that her late husband's forfeiture of 
benefits permanently barred him, his dependents and survivors 
from receiving any gratuitous benefits administered by VA.  
Thus, the decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The appellant's claim was filed prior to 
August 29, 2001; consequently, the version of § 3.156 in 
effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In the present case, as noted above, the only evidence 
received is copies of service department documentation and 
other documentation already associated with the claims file 
as of the October 1992 RO denial, and evidence which, 
although new in the sense that it is dated since October 
1992, merely duplicates information already in the claims 
file as of October 1992.  There is some documentation that is 
new in the strictest sense of the word, such as a May 2000 
certification of the marriage of the appellant and her now-
deceased spouse, and an August 2000 certification form the 
Armed Forces of the Philippines pertaining to the appellant's 
spouse's Philippine service, but these documents are 
redundant, in every sense, of information that was already 
associated with the claims file as of the October 1992 
determination.  Also of record are contentions by the 
appellant that her husband had no choice but to join the 
Japanese Constabulary and that in light of this fact his 
service is not such as to warrant a forfeiture.  However, to 
the extent this might constitute new evidence rather than 
mere argument or contentions, the appellant's spouse made the 
same assertions during his lifetime, so that this, too, 
constitutes merely redundant and duplicative evidence.

The Board has considered the written argument submitted on 
behalf of the appellant by her representative in October 
2003, to the effect that the deceased veteran was not a 
willing member of the Bureau of Constabulary, there is no 
evidence to show otherwise, and that there is a due process 
deficiency in this case because the appellant has not 
understood all of the RO's communications to her, to include 
the basis for the denial and her appellate rights.  The Board 
notes that the representative does not question the RO's 
finding that the veteran was a member of the Bureau of 
Constabulary; as noted above, the veteran himself indicated 
that this was the case before he died.  Thus he appears to 
question the validity of the applicable statute, 38 U.S.C.A. 
§ 6104(a), which clearly states that anyone rendering 
assistance to the enemy forfeits his rights to VA benefits.  
See also 38 C.F.R. § 3.902.  Thus the Board must, as a matter 
of law, deny this appeal.  Again, the fact that the 
organization was controlled by the enemy and the deceased 
veteran was a member of that organization are not in dispute.  
These facts trigger the cited law and regulations relating to 
treason and forfeiture of benefits.  The remedy the 
representative seeks, to allow for the possibility that not 
every member of the organization in question was a willing 
participant, is legislative in nature; the Board must apply 
the current law and regulations that apply to the facts in 
this case and in so doing, the appeal must be denied.  If 
there is evidence that the veteran was not a willing 
participant, there has been no reference to such evidence 
during the veteran's lifetime or at any time during this 
appeal.  

As to the due process deficiency argument, there has been 
various communications between the appellant and the RO since 
she filed her claim and there is no indication from either 
party that there was a lack of understanding of the RO's 
notifications.   It is clear from her own communications that 
she understood the basis for the RO's denial and she has not 
indicated at any stage in this appeal that pertinent evidence 
regarding this matter exists that is not associated with the 
claims file.  The appellant's late spouse rendered assistance 
to an enemy of the United States, and thereby forfeited all 
accrued or future gratuitous benefits under laws 
administrated by the VA (38 U.S.C.A. § 6104(a) (West 2002); 
38 C.F.R. § 3.902 (2003)), and thereby forfeited all rights, 
claims, and benefits under all laws administered by VA.  As a 
matter of law, the appellant's late spouse had permanently 
forfeited all rights, claims, and benefits under all laws 
administered by VA, to include those for his dependents and 
survivors, and the appellant's claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

In sum, all newly received evidence is cumulative and 
redundant; no new and material evidence has been received in 
this case.  Thus, reopening of the claim for revocation of 
the forfeiture declared against the appellant's spouse is not 
warranted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received to reopen 
the appellant's claim for revocation of the forfeiture 
declared against the appellant's late spouse, the claim 
remains denied.


                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



